Citation Nr: 1706867	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-15 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for intervertebral disc syndrome with lumbar spondylosis and degenerative disk disease prior to April 3, 2015.

2.  Entitlement to a rating in excess of 60 percent for intervertebral disc syndrome with lumbar spondylosis and degenerative disk disease from April 3, 2015.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to July 1980 and from October 1984 to October 1995.

This case comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case belongs to the RO in Roanoke, Virginia.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the most recent evidence (April 2016 VA back examination) does not show that the Veteran is unemployed or asserting to be unable to be employed.


FINDINGS OF FACT

1.  From February 8, 2010 through April 2, 2015, the Veteran's low back disability was manifested by complaints of pain productive of functional impairment comparable to forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the Veteran did not have incapacitating episodes of IVDS requiring prescribed bed rest.

2.  From April 3, 2015, the Veteran's low back disability was not manifested by unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for intervertebral disc syndrome with lumbar spondylosis and degenerative disk disease from February 8, 2010 through April 2, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  The criteria for an initial rating in excess of 60 percent for intervertebral disc syndrome with lumbar spondylosis and degenerative disk disease from April 3, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letter dated in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's low back disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

VA's duties to notify and assist are met, and the Board will address the merits of the claim.



Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Under Diagnostic Code 5237, lumbosacral strain warrants a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankyloses of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankyloses of the entire spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the last 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Rating history

A July 2010 RO decision granted the Veteran service connection for low back disability and assigned a rating of 10 percent, effective February 8, 2010.  In a June 2016 RO decision the Veteran's low back disability rating was increased to 60 percent, effective April 3, 2015.  The June 2016 RO decision also granted service connection for radiculopathy of the left and right lower extremity and assigned ratings of 10 percent, effective February 8, 2010 through April 2, 2015.

I.  Prior to April 3, 2015

A May 2010 VA record indicates that the Veteran received a selective lumbar epidural steroid for his lumbar radiculitis.

Evidence for this time period includes a June 2010 VA examination.  The Veteran complained of back pain on a daily basis which radiated down both legs.  He could walk a mile on level ground without pause but would experience pain in the course of that activity.  In the prior 12 months the Veteran stated that he had suffered 6-8 episodes of incapacitating back pain.  He was not undergoing any specific treatment for his back.  Examination revealed that the Veteran experienced a moderate degree of motion pain getting on and off the examination table.  Lumbar spine flexion was 70 degrees, extension 15 degrees, lateral flexion was 15 degrees bilaterally, and rotation was 25 degrees bilaterally  Motion was not additionally limited following repetitive use.  The Veteran's back was significantly tender, and straight leg raising was 50 degrees bilaterally, accompanied by low back pain on both sides.  Motor strength and sensory function appeared normal in both lower extremities.  Knee jerks were 1+ and equal and ankle jerks absent symmetrically.  Lumbosacral spine series on the day of examination showed diffuse osteophyte formation along with decrease in the disk heights of L2-L3, L4-L5, and L5- S1.  The diagnosis was lumbar spondylosis and lumbar degenerative disk disease with no evidence on the examination for lumbar radiculopathy.

At an April 2012 VA (QTC) examination the diagnosis was degenerative disc disease of the lumbar spine.  Flexion was to 85 degrees, extension was to 25 degrees, right and left lateral flexion was to 25 degrees, and left and right lateral rotation was to 25 degrees.  There was no additional limitation of range of motion following repetitive use testing, and no functional loss or impairment was shown following repetitive use testing.  Muscle strength testing was 5/5, and there was no muscle atrophy.  Sensory examination was normal and straight leg raising testing was negative.  There were no neurologic abnormalities or findings related to the thoracolumbar spine and there had been no incapacitating episodes over the prior 12 months.

While the VA examinations conducted during this time period did not reveal forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, the Board notes that the record also contains multiple VA treatment records during this time period reflecting that the Veteran consistently sought treatment for low back complaints.  For example, in an April 2014 VA record the Veteran complained of occasional flare-ups of numbness that would go down both legs.  He requested a Medrol dose pack as he did not want to receive another lumbar epidural steroid injection.  Further, an October 2013 VA record noted that the Veteran was only able to perform flexion to about 30 degrees following a work incident.

The Board has considered additional limitation of function due to factors such as low back pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The findings from the VA treatment records, when combined with the findings from the more comprehensive VA examinations, tend to indicate a disability picture comparable to having low back flexion limited to greater than 30 degrees, but not greater than 60 degrees, as is necessary in order to achieve a 20 percent evaluation under Diagnostic Code 5237.  As findings do not indicate a disability picture comparable to having low back flexion limited to 30 degrees or less, an even higher evaluation under Diagnostic Code 5237 is not warranted.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question, other than that already granted (lower extremity radiculopathy) by the RO.  As the medical evidence does not show such impairment, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  There is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted for this time period.

II.  From April 3, 2015

An April 3, 2015 VA emergency department record noted that the Veteran complained of chronic back pain with exacerbation the prior two weeks.  The Veteran indicated that he thought his legs were "going to break."  Treatment included bed rest and a Medrol dose pack.

While records such as a February 2016 VA nurse report reveals that the Veteran had a lumbar epidural steroid injection for pain relief, in order to receive a rating in excess of 60 percent, the Veteran would have to demonstrate unfavorable ankyloses of the entire spine.  At the April 2016 VA spine examination the Veteran had forward flexion to 60 degrees, with 10 degrees extension.  Further, the Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.

In sum, a rating of 20 percent prior to April 3, 2015 low back disability is warranted, and a rating in excess of 60 percent from April 3, 2015 is not warranted.

III.  Conclusion

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit even more favorable determinations.

In adjudicating the Veteran's claims the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disabilities on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  The Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Regarding the Veteran's low back disability, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disability was applied to the applicable rating criteria and case law.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's disability is unique or unusual in any way.  For example, there is no question that the Veteran experiences back symptomatology that includes pain and less movement than normal.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).






ORDER

An initial rating of 20 percent for intervertebral disc syndrome with lumbar spondylosis and degenerative disk disease from February 8, 2010 through April 2, 2015 is granted, subject to the applicable law governing the award of monetary benefits.

An initial rating in excess of 60 percent for intervertebral disc syndrome with lumbar spondylosis and degenerative disk disease from April 3, 2015 is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


